DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-28 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Kansas State University Research Foundation (WO2018/073548, Kansas State).
Regarding Claim 1, Kansas State discloses a nucleic acid-peptide capsule complex (The present invention relates to synthetic peptide-coated nanoparticles, and particularly peptide bilayer-coated nanoparticles, Pg. 1, Lns. 16-17; The nanoparticulate further comprises nucleic acid bound to the surface of the peptide coating, Pg. 2, Lns. 18-19) comprising: a peptide capsule comprising a bilayer membrane having an exterior surface and defining (In one or more embodiments, the peptide coating is preferably characterized by a bilayer morphology. The bilayer structure is characterized by an inner leaflet (or monolayer) and an outer leaflet (or monolayer), Pg. 6, Lns. 24-26; More preferably, the targeting moiety 
Regarding Claim 2, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said nucleic acid wraps around said peptide capsule (Advantageously, the coated nanoparticles can be prepared for targeting of specific cell surface receptors through adduction of the C-terminal lysine with different molecules or functional groups (functional moieties), such as cholesterol, mannose, TAT peptide, insulin, biotin, nucleotides, or any other suitable known surface targeting molecules, active/therapeutic agents, and combinations thereof. The targeting moieties can be conjugated to the 
Regarding Claim 3, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said nucleic acid is bound via electrostatic interactions with said membrane exterior surface (Another important aspect of the design of the nanoparticulates is the cationic nature of the solvent-exposed surface of the bilayer. This property makes them readily taken up by cells, helps them escape the endosome transport pathway as well as provides an ideal surface for negatively charged DNA to bind to through electrostatic forces, Pg. 9, Lns. 17-20).
Regarding Claim 4, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said nucleic acid is selected from the group consisting of plasmid DNA, mRNA, dsRNA, ssRNA, microRNA, RNAi, FANA-RNA, combinations thereof, and derivatives thereof (Advantageously, the coated nanoparticles can be prepared for targeting of specific cell surface receptors through adduction of the C-terminal lysine with different molecules or functional groups (functional moieties), such as cholesterol, mannose, TAT peptide, insulin, biotin, nucleotides, or any other suitable known surface targeting molecules, active/therapeutic agents, and combinations thereof. The targeting moieties can be conjugated to the peptide coating exterior surface (prior to or after nanoparticulate formation) and will therefore localize in and be selectively taken up by specific cells or tissues of a patient, Pg. 10, Lns. 7-13; Figure (Fig. 1) shows: (A) Single BAPCs interacting with pDNA [plasmid DNA] (Scale bar= 5 nm). (B) Cluster of BAPCs interacting with DNA; and (C) Schematic illustration of the BAPCs-DNA interaction (Scale bar= 100 nm), Pg. 2, Lns. 22-24).

Regarding Claim 7, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said peptide capsule has a particle size of less than about 200 nm (Water-soluble mono-dispersed peptide bilayer-gold nanoparticles (PB-GNPs) were generated ... This preparation was stable and used experimentally for over three months. While most PB-GNPs were 5 nm in diameter a few 10 nm particles were observed (see Fig 6, bottom panel), Pg. 14, Ln. 30- Pg. 15, Ln. 7; Figure (Fig. 1) shows: (A) Single BAPCs interacting with pDNA (Scale bar= 5 nm). (B) Cluster of BAPCs interacting with DNA; and (C) Schematic illustration of the BAPCs-DNA interaction (Scale bar= 100 nm), Pg. 2, Lns. 22-24; Fig. 1 discloses a capsule less than 200 nm).
Regarding Claim 8, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said complex has a particle size of less than about 250 nm (Water-soluble mono-dispersed peptide bilayer-gold nanoparticles (PB-GNPs) were generated ... This preparation was stable and used experimentally for over three months. While most PB-GNPs were 5 nm in diameter a few 10 nm particles were observed (see Fig 6, bottom panel), Pg. 14, Ln. 30- Pg. 15, Ln. 7; Figure (Fig. 1) shows: (A) Single BAPCs interacting with pDNA (Scale bar= 5 nm). (8) Cluster of BAPCs interacting with DNA; and (C) Schematic illustration of the BAPCs-DNA interaction (Scale bar= 100 nm), Pg. 2, Lns. 22-24; Fig. 1 discloses a complex less than 250 nm).
Regarding Claim 9, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said bilayer membrane is characterized by an inner leaflet presenting an interior surface facing said liquid-receiving interior space and an outer leaflet presenting said exterior surface, wherein said bilayer comprises a hydrophobic central region between said interior and exterior surfaces (In one or 
Regarding Claim 10, Kansas State discloses the nucleic acid-peptide capsule complex of claim 9, wherein said inner leaflet comprises a plurality of a first amphipathic, branched peptides having a first number of amino acid residues, and said outer leaflet comprises a plurality of a second amphipathic, branched peptides having a second number of amino acid residues (In one or more embodiments, the bilayer is heterogeneous, comprising at least two different peptides, preferably having different chain lengths. More specifically, the inner leaflet of the bilayer comprises a plurality of a first amphipathic, branched peptide having a first number of amino acid residues, and the outer leaflet comprises a plurality of a second amphipathic, branched peptide having a second number of amino acid residues, where the first number of amino acid residues is different from the second number of amino acid residues, Pg. 7, Lns. 9-14).
Regarding Claim 11, Kansas State discloses the nucleic acid-peptide capsule complex of claim 10, said first number of amino acid residues being different from said second number of amino acid residues (In one or more embodiments, the bilayer is heterogeneous, comprising at least two different peptides, preferably having different chain lengths. More specifically, the inner leaflet of the bilayer comprises a 
Regarding Claim 12, Kansas State discloses the nucleic acid-peptide capsule complex of claim 10, said first number of amino acid residues being the same as said second number of amino acid residues (In one or more embodiments, the bilayer is homogeneous, comprising a single peptide type, but nonetheless forming a bilayer. More specifically, the inner leaflet of the bilayer comprises a plurality of a first amphipathic, branched peptide having a first number of amino acid residues, and the outer leaflet comprises a plurality of a second amphipathic, branched peptide having a second number of amino acid residues, where the first number of amino acid residues is the same as the second number of amino acid residues, Pg. 7, Lns. 20-25).
Regarding Claim 13, Kansas State discloses the nucleic acid-peptide capsule complex of claim 10, said first amphipathic, branched peptides having hydrophilic segments oriented toward said liquid-receiving interior space and defining said interior surface, and said second amphipathic, branched peptide having hydrophilic segments oriented away from said nanoparticle core and defining said exterior surface, wherein each of said hydrophobic segments of said first and second peptides are oriented inward away from said interior and exterior surfaces and defining said hydrophobic central region of said bilayer member (In one or more embodiments, the bilayer is heterogeneous, comprising at least two different peptides, preferably having different chain lengths. More specifically, the inner leaflet of the bilayer comprises a plurality of a first amphipathic, branched peptide having a first number of amino acid residues, and the outer leaflet comprises a plurality of a second amphipathic, branched peptide having a second number of amino acid residues, where the first number of amino acid residues is different from the second number of amino acid residues, Pg. 7, Lns. 9-14; The nanoparticulate of 
Regarding Claim 14, Kansas State discloses the nucleic acid-peptide capsule complex of claim 10, said hydrophobic central region comprising interlocking hydrophobic segments wherein the hydrophobic segments of said first peptide interdigitate with the hydrophobic segments of said second peptide in a parallel beta sheet structure (In one or more embodiments, the nanoparticle peptide bilayer consists (or consists essentially) of alternating and interlocking sequences bis(li9)-K-K4 and bis(hs)-K-K4, or the N-acetylated derivatives thereof.
More specifically, in some embodiments, the inner leaflet comprises (consists essentially or consists of) a plurality of bis(li9)-K-K4 peptides, while the outer leaflet comprises (consists essentially or consists of) a plurality of bis(hs)-K-K4 peptides, Pg. 7, Lns. 14-19; The peptides are amphipathic and comprise an oligo-lysine (K=n) C-terminus with the alpha- and epsilon-amino groups of the N-terminal lysine acting as the branch points for two hydrophobic beta-sheet forming sequences. The resulting peptides, in their broadest terms, have a terminal hydrophilic (polar) segment, a branch point, and two terminal hydrophobic segments, Pg. 4, Lns. 15-19; The nanoparticulate of claim 12, said hydrophobic central region comprising interlocking hydrophobic segments wherein the hydrophobic segments of said first peptide interdigitate with the hydrophobic segments of said second peptide in a parallel beta-sheet structure, Pg.19, Claim 16).
Regarding Claim 15, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said peptide hydrophilic segment consists of from about 1 to about 7 lysine residues (The 
Regarding Claim 16, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said peptide hydrophobic segments are selected from the group consisting of XLIVIGSII (SEQ ID NO: 3), XLIVI (SEQ ID NO: 4), and VFFIVL (SEQ ID NO: 5), where Xis F, Y, W, or cyclohexylalanine (The hydrophobic segments of the peptide are synthetic versions of this sequence and are preferably selected from the group consisting of XLIVIGSII (SEQ ID NO: 3), XLIVI (SEQ ID NO: 4), and VFFIVIL (SEQ ID NO: 5), where X can be F, Y, W, or cyclohexylalanine, Pg. 5, Lns. 5-8). 
Regarding Claim 17, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein each of said N-terminal hydrophobic segments is capped with an acetyl group, -NH2, naphthalene, fluorenylmethyloxycarbonyl, and/or anthracene (In some embodiments, the N- terminal end of each hydrophobic tail can be capped with an acetyl group, -NH2, naphthalene, fluorenylmethyloxycarbonyl, and/oranthracene, Pg. 5, Lns.10-12).
Regarding Claim 18, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, wherein said peptide branch point is a branched lysine, diaminopropionic acid, ornithine, diaminobutyric acid, or homolysine (A further uncharged N-terminal lysine residue is provided in the peptide as the branch point (-K-). Alternative branch points that could be used instead of lysine (-K-) include diaminopropionic acid, ornithine, diaminobutyric acid, and/or homolysine, Pg. 4, Lns. 27-29).
Regarding Claim 19, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, said peptide being selected from the group consisting of bis(h)-K-Kn and the N-acetylated derivatives thereof, where h is a hydrophobic amino acid sequence selected from the group consisting of XLIVIGSII 
Regarding Claim 20, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, further comprising a solute dissolved or dispersed in said liquid-receiving interior space (To date we have entrapped small proteins and solutes as well as stably encapsulated alpha particle emitting radionuclides within the BAPCs, Pg. 1, Lns. 24-26; Based on our earlier work with hollow bilayer delimited poly-cationic capsules (BAPCs) showing solutes encapsulation and cellular uptake, soluble mono-dispersed peptide bilayer coated GNPs were prepared containing 30 molo/o bis(h5)-K-K4-Carboxytetramethylrhodamine, Pg. 15, Lns. 9-11; Homo- and hetero- bilayers comprised of these two sequences will work in the present study, while this is not true for the 20-30 nm hollow capsules where the hetero assembly is required. In the previous work, the peptides are mixed under conditions where they are monomeric and dried, which after rehydration form bilayer delimited hollow spheres that share many properties with lipid vesicles including the trapping of solutes during capsule formation, Pg. 13, Lns. 17-22). 
Regarding Claim 21, Kansas State discloses the nucleic acid-peptide capsule complex of claim 20, wherein said solute is selected from the group consisting of a marker dye, therapeutic active agent, small enzymes, antimicrobial agents, radionuclides, anti-cancer agents, apoptogenic agents, and combinations thereof (The BAPCs are readily taken up by cultured cells through the endocytic pathway, escape the late endosomes and ultimately accumulate in the perinuclear region, persisting there 
Regarding Claim 22, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, further comprising a functional moiety conjugated to said complex, wherein said functional moiety is selected from the group consisting of fluorophores, dyes, targeting moieties and ligands, biotin, radioactive labels, and sequentially linked combinations thereof (The nanoparticulates each further comprises at least one functional moiety extending from the surface of the peptide coating to direct selective uptake and targeted delivery of the nanoparticulates to the desired region of the patient, Pg. 2, Lns. 13-16; The term "functional moiety" is used herein to encompass functional groups, targeting moieties, and active agents that may be attached to the outer surface of the peptide layer. Exemplary functional moieties that can be attached include fluorophores, dyes, targeting moieties and ligands, antibodies, cysteine, cysteamine, biotin, biocytin, nucleic acids, polyethylene glycol (PEG), organometallic compounds, (e.g., methyl mercury), radioactive labels, -COOH, -CONH2, -SH, and the like, Pg. 6, Lns. 2-8).
Regarding Claim 23, Kansas State discloses a composition comprising a plurality of nucleic acid-peptide capsule complexes according to claim 1 dispersed in a pharmaceutically-acceptable carrier or excipient (In one or more embodiments, the composition comprises a therapeutically-effective amount of nanoparticulates dispersed in a pharmaceutically-acceptable carrier or excipient, Pg. 10, Lns. 27-28).
Regarding Claim 24, Kansas State discloses the composition of claim 23, further comprising a plurality of said complexes aggregated together into clusters dispersed in a pharmaceutically-acceptable carrier or excipient (In aqueous solution, the hydrophobic segments of the peptide associate generating nanoparticle aggregates. Over time, large monolayer-coated nanoparticle aggregates can be formed,
Pg. 6, Lns. 21-23; Figure (Fig. 1) shows: (A) Single BAPCs interacting with pDNA [plasmid DNA] (Scale bar= 5 nm). (8) Cluster of BAPCs interacting with DNA; and (C) Schematic illustration of the BAPCs-DNA 
Regarding Claim 25, Kansas State discloses a method of transfecting a cell, comprising incubating cells with a plurality of nucleic acid-peptide capsule complexes according to claim 1 (In one or more embodiments, the nanoparticulates can be used to deliver nucleic acids (e.g., DNA) to cells in culture. In one or more embodiments, the nucleic acid polymers are added to dried nanoparticulates in sterile water and added almost immediately to cells in culture using serum-free medium. After incubating for several hours (e.g., about four hours) at elevated temperatures (e.g., about 30-37 °C), any excess nanoparticulates are washed off and the cells placed in their preferred media. Transfection efficiency is typically measured after about 48 hours. The smaller size of the nanoparticulates may increase transfection efficiencies. Since the nanoparticulates are so small the double stranded DNA used in the experiments may recruit multiple particles to make DNNnanoparticulate complexes. Anyone delivering DNA or RNA to cells would find this method attractive to use since it does not require any preconditioning of the cells prior to transfecting them and the cells take-up the particles with particles in normal media without any added agents or physical stimulation, Pg. 9, Ln. 20 - Pg. 10, Ln. 1 ).
Regarding Claim 26, Kansas State discloses a method of delivering nucleic acid to a subject, said method comprising administering a plurality of nucleic acid-peptide capsule complexes according to claim 1 to said subject (The present disclosure is also concerned with methods of targeting delivery of an active agent to a region of a patient. The methods comprise administering to a patient a plurality of nanoparticulates according to the various embodiments of the invention, Pg. 2, Lns. 11-13).
Regarding Claim 27, Kansas State discloses the method of claim 26, further comprising providing a plurality of said nucleic acid-peptide capsule complexes in dried form, dispersing said nucleic acid-peptide capsule complexes in an aqueous solution to prepare a vaccine, and administering said vaccine 
Regarding Claim 28, Kansas State discloses a method of preparing a nucleic acid-peptide capsule complex (The present invention relates to synthetic peptide-coated nanoparticles, and particularly peptide bilayer-coated nanoparticles, Pg. 1, lns. 16-17; The nanoparticulate further comprises nucleic acid bound to the surface of the peptide coating, Pg. 2, lns. 18-19; Methods of forming the
nanoparticulates are also described herein, Pg. 8, ln. 11), said method comprising mixing a plurality of peptide capsules with nucleic acid in a solvent system under ambient conditions and for a sufficient time period for said nucleic acid to bind to said peptide capsules through electrostatic interactions to yield said nucleic acid-peptide capsule complexes (Homo- and hetero- bilayers comprised of these two sequences will work in the present study, while this is not true for the 20-30 nm hollow capsules where the hetero assembly is required. In the previous work, the peptides are mixed under conditions where they are monomeric and dried, which after rehydration form bilayer delimited hollow spheres that share many properties with lipid vesicles including the trapping of solutes during capsule formation, Pg. 13, lns. 17-22. Another important aspect of the design of the nanoparticulates is the cationic nature of the solvent-exposed surface of the bilayer. This property makes them readily taken up by cells, helps them escape the endosome transport pathway as well as provides an ideal surface for negatively charged DNA to bind to through electrostatic forces, Pg. 9, lns. 17-20), wherein said peptide capsules each comprise a bilayer membrane having an exterior surface and defining a liquid-receiving interior space, wherein said .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Kansas State University Research Foundation (WO2018/073548, Kansas State) in view of Mirkin et al (US 6,506,564, Mirkin).
Regarding Claim 5, Kansas State discloses the nucleic acid-peptide capsule complex of claim 1, but Kansas State fails to explicitly disclose wherein said nucleic acid has a total length of less than about 100,000 nucleotides.
Mirkin teaches a nucleic acid has a total length of less than about 100,000 nucleotides (The invention provides methods of detecting nucleic acids. In one embodiment, the method comprises contacting a nucleic acid with a type of nanoparticles having oligonucleotides attached thereto (nanoparticle-oligonucleotide conjugates), Col. 2, lns. 10-14; Further experimentation led to the following procedure for attaching thiol-oligonucleotides of any length to gold colloids so that the conjugates are stable to high molecular weight DNA and hybridize satisfactorily. A 1 ml solution of the gold colloids (17nM) in water was mixed with excess (3.68 μM) thiol-oligonucleotide (28 bases in length) in water, and the mixture was allowed to stand for 12-24 hours at room temperature. Then, 100 μl of a 0.1 M sodium hydrogen phosphate buffer, pH 7.0, and 100 μl of 1.0 M NaCl were premixed and added. After 10 minutes, 10 μl of 1 % aqueous NaN3 were added, and the mixture was allowed to stand for an 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansas State with the teaching of Mirkin for the purpose of covering the nanoparticles in oligonucleotides with a length sufficient for covering the nanoparticle but not so long as to create instability in the complexes.
Regarding Claim 29, Kansas State discloses the method of claim 28, and further discloses wherein said peptide capsules are mixed with said nucleic acid, wherein said complexes aggregate together into nucleic acid-peptide capsule clusters (Homo- and hetero- bilayers comprised of these two sequences will work in the present study, while this is not true for the 20-30 nm hollow capsules where the hetero assembly is required. In the previous work, the peptides are mixed under conditions where they are monomeric and dried, which after rehydration form bilayer delimited hollow spheres that share many properties with lipid vesicles including the trapping of solutes during capsule formation, Pg. 13, lns. 17-22. Another important aspect of the design of the nanoparticulates is the cationic nature of the solvent-exposed surface of the bilayer. This property makes them readily taken up by cells, helps them escape the endosome transport pathway as well as provides an ideal surface for negatively charged DNA to bind to through electrostatic forces, Pg. 9, lns. 17-20; Figure (Fig. 1) shows: (A) Single BAPCs interacting with pDNA [plasmid DNA] (Scale bar= 5 nm). (B) Cluster of BAPCs interacting with DNA; and (C) Schematic illustration of the BAPCs-DNA interaction (Scale bar= 100 nm), Pg. 2, lns. 22-24; Figure 1 (C) discloses DNA wrapped around the entire surface of the capsule).
Kansas State fails to explicitly disclose an excess of said nucleic acid.
Mirkin teaches an excess of nucleic acid (The invention provides methods of detecting nucleic acids. In one embodiment, the method comprises contacting a nucleic acid with a type of nanoparticles having oligonucleotides attached thereto (nanoparticle-oligonucleotide conjugates), Col. 2, lns. 10-14; 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansas State with the teaching of Mirkin for the purpose of ensuring a sufficient quantity of nucleic acid is used to ensure adequate coverage of the nanoparticle with the oligonucleotide.

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kansas State University Research Foundation (WO2018/073548, Kansas State) in view of Ward et al (US 2012/0316220, Ward).
Regarding Claim 30, Kansas State discloses a peptide capsule complex (The present invention relates to synthetic peptide-coated nanoparticles, and particularly peptide bilayer-coated nanoparticles, Pg. 1, Lns. 16-17; The nanoparticulate further comprises nucleic acid bound to the surface of the peptide coating, Pg. 2, Lns. 18-19), said complex comprising: a peptide capsule comprising a bilayer membrane having an exterior surface and defining (In one or more embodiments, the peptide coating is preferably characterized by a bilayer morphology. The bilayer structure is characterized by an inner leaflet (or monolayer) and an outer leaflet (or monolayer), Pg. 6, Lns. 24-26; More preferably, the targeting moiety is attached to the hydrophilic segment of the second of the two peptides, which will occupy the outer layer of the bilayer membrane, thus presenting the targeting moiety on the exterior surface of the 
Kansas State fails to explicitly disclose RNA interference of a target arthropod gene, and said nucleic acid bound to and extending along said membrane exterior surface is an arthropod RNA, wherein said RNA is complementary to at least a portion of mRNA of said target arthropod gene.
Ward teaches RNA interference of arthropod gene (The oligonucleotides of the invention, e.g. antisense, antagomir, aptamer, ribozyme and RNAi agent can be formulated in liposomes, Para. [0421]; Liposomes can further include one or more additional lipids and/or other components such as cholesterol. Other lipids can be included in the liposome compositions for a variety of purposes, such as to prevent lipid oxidation, to stabilize the bilayer, to reduce aggregation during formation or to attach 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansas State with the teaching of Ward for the purpose of delivering an oligonucleotide capable of inhibiting the expression of a target gene in an insect to kill said insect via targeted delivery of the oligonucleotide using a carrier mechanism such as a peptide bilayer complex.
Regarding Claim 31, modified Kansas State discloses a method of inhibiting a target gene in a target arthropod using RNA interference, but Kansas State fails to explicitly disclose said method comprising orally delivering a peptide capsule complex according to claim to said arthropod.
Ward teaches oral delivery to said arthropod (Methods for oral introduction include, for example, directly mixing an oligonucleotide with the insect's food, spraying the oligonucleotide in the insect's habitat or field, as well as engineered approaches in which a species that is used as food is engineered to express an oligonucleotide, then fed to the insect to be affected, Para. [0083]).

Regarding Claim 32, modified Kansas State discloses the method of claim 31, but Kansas State fails to explicitly disclose wherein said peptide capsule complex is dispersed in an edible arthropod attractant or feed.
Ward teaches an edible attractant or feed (In one embodiment, the composition is in the form of a bait. The bait is designed to lure the insect to come into contact with the composition. In one embodiment, upon coming into contact therewith, the composition is then internalized by the insect, by ingestion for example and mediates modulation of gene expression to thus kill, or otherwise affect the insect. The bait can depend on the species being targeted. An attractant can also be used. The attractant can be a pheromone, such as a male or female pheromone. The attractant acts to lure the insect to the bait, and can be targeted for a particular insect or can attract a whole range of insects. The bait can be in any suitable form, such as a solid, paste, pellet or powdered form, Para. [0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansas State with the teaching of Ward for the purpose of baiting the insect into eating the composition comprising the RNAi nucleotide.
Regarding Claim 33, modified Kansas State discloses the peptide capsule complex according to claim 30, but Kansas State fails to explicitly disclose an arthropod bait useful for oral administration of RNA for RNA interference in arthropods, said bait comprising a peptide capsule complex and an edible arthropod attractant.
Ward teaches a bait comprising an edible arthropod attractant comprising an RNAi nucleotide (In one embodiment, the composition is in the form of a bait. The bait is designed to lure the insect to come into contact with the composition. In one embodiment, upon coming into contact therewith, the 
The attractant can be a pheromone, such as a male or female pheromone. The attractant acts to lure the insect to the bait, and can be targeted for a particular insect or can attract a whole range of insects. The bait can be in any suitable form, such as a solid, paste, pellet or powdered form, Para. [0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansas State with the teaching of Ward for the purpose of baiting the insect into eating the composition comprising the RNAi nucleotide.
Regarding Claim 34, modified Kansas State discloses the arthropod bait of claim 33, but Kansas State fails to explicitly disclose wherein said bait is in a form selected from the group powder, liquid, gel, self-sustaining gel-matrix, tablet, granular, and combinations thereof.
Ward teaches a bait in the form of a powder (In one embodiment, the composition is in the form of a bait. The bait is designed to lure the insect to come into contact with the composition. In one embodiment, upon coming into contact therewith, the composition is then internalized by the insect, by ingestion for example and mediates modulation of gene expression to thus kill, or otherwise affect the insect. The bait can depend on the species being targeted. An attractant can also be used. The attractant can be a pheromone, such as a male or female pheromone. The attractant acts to lure the insect to the bait, and can be targeted for a particular insect or can attract a whole range of insects. The bait can be in any suitable form, such as a solid, paste, pellet or powdered form, Para. [0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansas State with the teaching of Ward for the purpose of baiting the insect into eating the composition comprising the RNAi nucleotide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612